Citation Nr: 0821632	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to February 
2005, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level 
III hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Although notice of VA's 
duties to assist was not provided until after initial 
adjudication of the veteran's claim, a letter dated in May 
2006 satisfied the duty to notify provisions, after which 
time the veteran's claim was readjudicated in the July 2005 
statement of the case and March 2008 supplemental statement 
of the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, the veteran 
was notified of regulations pertinent to the establishment of 
an effective date and of the disability rating by a letter 
dated in February 2008.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted ____ U.S.L.W. 
____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA audiological evaluation in 
September 2004 and a VA general medical examination in 
November 2004, prior to service separation in February 2005; 
an additional VA audiological examination was conducted in 
February 2008, subsequent to the January 2008 Remand of this 
appeal.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for bilateral hearing loss was granted by 
a March 2005 rating decision, and a noncompensable evaluation 
assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective March 1, 2005, the first day following 
the veteran's date of separation from service.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  The veteran asserts 
that his hearing is more severe than indicated by the 
assigned evaluation, and asserts that a compensable 
evaluation is warranted.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability resulting from service-connected hearing loss, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal hearing acuity for VA 
compensation purposes, with hearing loss increasing with each 
level to the profound deafness represented by Level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  However, none the puretone threshold averages, 
as stated in all of the audiological evaluations of record 
that are considered probative for VA rating purposes, satisfy 
the regulatory requirements of 38 C.F.R. § 4.86 for a pattern 
of exceptional hearing impairment in either ear.  Therefore, 
38 C.F.R. § 4.86 does not apply.

The only two audiological evaluations of record, both of 
which meet the requirements of 38 C.F.R. § 3.385, are an 
audiological evaluation conducted in conjunction with the 
veteran's September 2004 predischarge examination (which 
appears to be the final inservice audiological evaluation), 
and the February 2008 VA audiological examination.  Based on 
the results therein, an initial compensable evaluation for 
bilateral hearing loss is not warranted.  The September 2004 
predischarge audiological evaluation reflects an average 
puretone decibel loss of 33.75 decibels in the right ear, 
with a word recognition percentage of 100 percent, and an 
average puretone decibel loss of 30 decibels in the left ear, 
with a word recognition percentage of 96 percent.  The 
February 2008 VA examination reflects an average puretone 
decibel loss of 32.5 decibels, bilaterally, with a word 
recognition percentage of 80 percent, bilaterally.

Using the rating criteria, the September 2004 VA examination 
findings result in Level I hearing acuity, bilaterally, and 
the February 2008 VA examination findings result in Level III 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
Affording the veteran the benefit of the most severe hearing 
acuity for the appeal period, and thus applying Level III 
hearing acuity, bilaterally, to Table VII, the ultimate 
result is a noncompensable evaluation for hearing impairment.  
38 C.F.R. § 4.85(h).  

As no medical evidence of record exists to show that the 
veteran's bilateral hearing loss has been greater over the 
course of the appeal period, an initial compensable 
evaluation for bilateral hearing loss is not warranted.  
38 U.S.C.A. § 5107(b).  Although the veteran contends that 
his bilateral hearing loss is more severe, and therefore 
warrants a higher, compensable evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


